DETAILED ACTION

This is in response to the Amendment filed 11/4/2021, in which claims 1-4, 6-10 are presented for examination.    

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application is amended as follows:

The claims are amended as follows:

Claim 1. (Currently Amended) An information processing system for providing a service to one or more users belonging to one or more tenants, the system comprising:
circuitry configured to: 
create a second user belonging to a second tenant in response to reception of a request for managing the second tenant from a terminal device operated by a first user, the second tenant being different from a first tenant to which the first user belongs, 
on behalf of the second tenant 
create the second user belonging to the second tenant in response to  determining that the parent tenant of the second tenant and the first tenant 

Claim  10. (Currently Amended) A user creation method performed by an information processing system for providing service to one or more users belonging to one or more tenants, the user creation method comprising:
creating a second user belonging to a second tenant, in response to reception of a request for managing the second tenant from a terminal device operated by a first user, the second user being different from a first tenant to which the first user belongs, 
on behalf of the second tenant 
wherein the creating of the second user includes creating the second user belonging to the second tenant in response to determining that the parent tenant of the second tenant and the first tenant to which the first user belongs match.




Allowable Subject Matter
Claims 1-4, 6-10 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
Claim 5 was objected to in the 8/17/2021 Non-Final Office Action for being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 1 is amended to incorporate the subject matter of previous claim 5.
	Specifically, the prior art or record fails to reasonably disclose the combination of elements as claimed and arranged by the applicant.  
	The examiner has found the following prior art best matching the applicant’s claims:
	Beiter (US Publication No. 20160337365 A1).
Regarding claim 1, Beiter discloses an information processing system for providing a service to one or more users belonging to one or more tenants, the system comprising: 
5circuitry (300 –FIG.3) configured to 
create a second user (e.g., adding a sub-tenant) belonging to a second tenant (e.g., the second tenant, a tenant is an individual user) in response to reception of a request (e.g., first user requests to add a sub-tenant or “second tenant”) for managing the second tenant from a terminal device (304-FIG. 3) operated by a first user (e.g., first tenant is a first individual user), the second tenant (e.g., second individual user) being 
However, the prior art of record fails to reasonably suggest or teach “determin[ing] whether a parent tenant of the second tenant and the first tenant match, in response to reception of a request for performing processing on behalf of the second tenant from the terminal device, and create the second user belonging to the second tenant in response to determining that the parent tenant of the second tenant and the first tenant match,” in combination with other elements claim 1.  As such, claim 1 is allowed.
	Claim 10 is allowed for reason similar as these for claim 1.
The remaining claims are allowed because of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiwei Y. Stiltner/
Examiner, Art Unit 2451


/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451